378 U.S. 586
84 S. Ct. 1929
12 L. Ed. 2d 1040
Benny PEOPLESv.UNITED STATES.
No. 934, Misc.
Supreme Court of the United States
June 22, 1964

Benny Peoples, pro se.
Solicitor General Cox, Assistant Attorney General Miller, Beatrice Rosenberg and Julia P. Cooper, for the United States.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Tenth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the Court of Appeals for consideration in light of Fallen v. United States, 378 U.S. 139, 84 S. Ct. 1689.


2
Mr. Justice CLARK, Mr. Justice HARLAN and Mr. Justice STEWART dissent.